DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20220126826) in view of Soliman (US 20190004526)

	Regarding claim 1, Wang teaches a method comprising: identifying route data for a route for an autonomous vehicle (AV), (Wang [0033] “The instructions can further include instructions to input a planned path of the vehicle to the first machine learning program to output the target fuel consumption rate”.) the route data comprising a threshold arrival time; (Wang [0051] “one entry of one of the trip vectors 310, 315 can be a numerical value that combines vehicle speed data with total trip duration data and time duration data during which the vehicle speed exceeded a threshold”.) determining, by a processing device based on fuel economy data associated with the AV, a fuel-efficient speed value for each of a plurality of segments of the route; (Wang [0033] “a computer of the vehicle can determine that the vehicle is following a similar path to a previous trip, and the computer can then operate the vehicle components according to calibration settings of the previous trip to reduce fuel consumption of the vehicle”.) identifying, among the plurality of segments, at least a subset of segments that each represent a candidate for speed increase; computing, for each segment in the subset and based on the fuel economy data, (Wang [0052] “the computer 110 can compare a current location of the vehicle 105 to a current timestamp to respective locations of the vehicle 105 at similar timestamps, and the computer 110 can identify trip data sets 305 in which location data are within a distance threshold of the current location at timestamps within a time threshold of the current timestamp. The distance threshold and the time threshold can be predetermined values based on collected trip data sets 305 from a single vehicle 105”.) a correlation metric that indicates a correlation between a change in fuel economy and a change in speed for a corresponding segment in the subset; (Wang [0076] “the operation data are data describing operation of the components 120, e.g., speed data, acceleration data, braking data, fuel level data in a fuel tank, fuel consumption data, steering angle data, tire pressure data, etc. That is, as the computer 110 actuates components 120 along the trip 200, the operation data describe how the vehicle 105 operates on the trip 200”.) and increasing, for at least one segment from the subset and based on a respective correlation metric, a fuel-efficient speed value of the corresponding segment from the subset to provide a speed profile reflecting the increased fuel-efficient speed value of the corresponding segment, wherein the AV is to travel along the route based on the speed profile. (Wang [0033] “Using data from a predetermined period of time upon initiating the trip and identifying data of a vehicle occupant, a computer of the vehicle can determine that the vehicle is following a similar path to a previous trip, and the computer can then operate the vehicle components according to calibration settings of the previous trip to reduce fuel consumption of the vehicle”.)

Wang does not specifically teach calculating, based on the route data and the fuel-efficient speed value for each of the plurality of segments of the route, an estimated arrival time; and responsive to the estimated arrival time not meeting the threshold arrival time.

However, Soliman discloses an efficiency autonomous driving strategy which accounts for the propulsion system efficiency and energy consumption during vehicle motion planning function required for autonomous driving. The system teaches calculating, based on the route data and the fuel-efficient speed value for each of the plurality of segments of the route, an estimated arrival time; and responsive to the estimated arrival time not meeting the threshold arrival time. (Soliman [0043] “The current and predicted efficiency of the powertrain components 22A-22C for each possible vehicle trajectory may be recalculated as many times a needed as the vehicle 10A travels the autonomous driving path 34 to optimize the efficiency of the powertrain components 22A-22C”.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the system of Wang with the learnings from Soliman to identify the best fuel efficiency option for the autonomous vehicle.

	Regarding claim 2, Wang as modified by Soliman teaches the method of claim 1, wherein the determining of the fuel-efficient speed value for each of the plurality of segments comprises: determining, based on regulatory speed limits and traffic data, a minimum threshold speed value and a maximum threshold speed value for each of the plurality of segments of the route; (Wang [0019] “The plurality of operation settings can include a prescribed maximum speed, and the instructions can further include instruction to actuate at least one of a powertrain, a propulsion, or a brake to operate the vehicle below the prescribed maximum speed”. See also Wang [0049] “a value of 1 when the speed of the vehicle 105 is at least the posted speed limit and there is at least one vehicle 105 within the distance threshold of the vehicle 105 (i.e., light traffic), and a value of 2 when the speed of the vehicle 105 is below the posted speed limit and there are two or more vehicles 105 within the distance threshold of the vehicle 105”.) obtaining, from the fuel economy data, the fuel-efficient speed value for each of the plurality of segments; (Wang [0051] “The computer 110 can use the predicted trip vector 310 to actuate components 120 according to specified operation settings, as described below, to maintain a specified fuel consumption rate”.) and responsive to the fuel-efficient speed value of a respective segment of the plurality of segments not meeting a corresponding minimum threshold speed value or a corresponding maximum threshold speed value, updating the fuel-efficient speed value for the respective segment to meet the corresponding minimum threshold speed value or the corresponding maximum threshold speed value. (Wang [0051] “the current trip 200 may have a same origin 205 and a same destination 210 as a previous trip 200. The computer 110 can use data from the trip data sets 305 of the previous trip to actuate components 120 during the current trip 200. For example, the data from the previous trip data sets 305 can indicate specified actuation of the components 120 to reach the destination 210”.) Wang [0047] “FC is a fuel consumption rate of the trip 200 that is an amount of fuel consumed in milliliters per meter, v is an array of vehicle speeds collected at each timestamp t”. See also Wang [0081] “the computer 110 can actuate a propulsion to maintain a vehicle speed below a specified vehicle speed. In another example, the computer 110 can actuate a powertrain to maintain a torque output within a threshold of a specified torque output”.)

	Regarding claim 3, Wang as modified by Soliman teaches the method of claim 1, wherein the fuel economy data comprises: one or more first input values comprising a first speed value; one or more first output values comprising a first fuel economy value, the one or more first output values resulting from one or more AVs driving in accordance with the one or more first input values; (Wang [0047 “FC is a fuel consumption rate of the trip 200 that is an amount of fuel consumed in milliliters per meter, v is an array of vehicle speeds collected at each timestamp t” one or more second input values comprising a second speed value; and one or more second output values comprising a second fuel economy value, the one or more second output values resulting from the one or more AVs driving in accordance with the one or more second input values, wherein the change in fuel economy is based on the first fuel economy value and the second fuel economy value, and wherein the change in speed is based on the first speed value and the second speed value. (Wang [0046] “speed data, acceleration data, braking data, fuel level data, steering angle data, tire pressure data, etc. That is, as the computer 110 actuates components 120 along the trip 200, the operation data describe how the vehicle 105 operates on the trip 200”. See also Wang [0076] “the operation data are data describing operation of the components 120, e.g., speed data, acceleration data, braking data, fuel level data in a fuel tank, fuel consumption data”. See also Wang [0081] “the computer 110 can actuate a propulsion to maintain a vehicle speed below a specified vehicle speed. In another example, the computer 110 can actuate a powertrain to maintain a torque output within a threshold of a specified torque output”.)

	Regarding claim 4, Wang as modified by Soliman teaches the method of claim 3, wherein the one or more first input values further comprise a first grade value, a first total AV mass value, or a first wind value. (Soliman [0060’ “road grade, vehicle environment, road surface, traffic flow or even traffic timing information, this information may also be included in the limit calculations for predictive efficiency of the powertrain components 22A-22C of the vehicle 10A”.) One example of the implantation of static and dynamic data is the situation where a future road grade is known which would lead to increased thermal management loading for the powertrain components 22A-22C, this additional energy demand requirement would be predicatively accounted for in the calculations for efficiency and power consumption earlier in time and accounted for given a vehicle trajectory.)

	Regarding claim 5, Wang as modified by Soliman teaches the method of claim 1 further comprising: receiving first sensor data associated with the AV driving at a first speed value; determining, based on the first sensor data, a first fuel economy value; (Wang [0076] “the operation data are data describing operation of the components 120, e.g., speed data, acceleration data, braking data, fuel level data in a fuel tank, fuel consumption data, steering angle data, tire pressure data, etc. That is, as the computer 110 actuates components 120 along the trip 200, the operation data describe how the vehicle 105 operates on the trip 200. The computer 110 can collect the operation data with one or more sensors 115”.) causing the fuel economy data to be updated based on the first fuel economy value and the first speed value; and responsive to the first fuel economy value not being within a threshold range of fuel economy values associated with a plurality of AVs driving at the first speed value, providing an alert. (Wang [0058] “a specified fuel consumption rate threshold and outputs a probability that the trip data sets 305 in the cluster 410 have a fuel consumption rate 405 below the specified fuel consumption rate threshold. That is, the cumulative distribution function indicates the probability that the trip data sets 305 in the cluster 410 would have a fuel consumption rate value below the specified fuel consumption rate threshold.)

Regarding claim 6, Wang as modified by Soliman teaches the method of claim 1 further comprising: determining, based on regulatory speed limits and traffic data, a plurality of minimum threshold speed values and a plurality of maximum threshold speed values for the route; and dividing, based on the plurality of minimum threshold speed values and the plurality of maximum threshold speed values, the route into the plurality of segments, wherein each of the plurality of segments has a corresponding minimum threshold speed value and a corresponding maximum threshold speed value that are substantially constant. (Wang [0016] “Each previously determined trip vector defining the plurality of clusters can include an origin, a destination, and a path between the origin and the destination, and each previously determined trip vector can have at least one of a different destination or a different path from each other previously determined trip vector”.)

Regarding claim 7, Wang as modified by Soliman teaches the method of claim 1 further comprising: determining, based on regulatory speed limits and traffic data, a maximum threshold speed value for each of the plurality of segments, wherein each of the at least a subset of segments is below a corresponding maximum threshold speed value.  (Wang [0019] “The plurality of operation settings can include a prescribed maximum speed, and the instructions can further include instruction to actuate at least one of a powertrain, a propulsion, or a brake to operate the vehicle below the prescribed maximum speed”.)

Regarding claim 8, Wang as modified by Soliman teaches the method of claim 1, wherein the at least one segment from the subset has the respective correlation metric that indicates least decrease in fuel economy compared to increase in speed. (Wang [0059] “As an alternative or in addition to the predicted trip vector 310, the computer 110 can input data used to generate the predicted trip vector 310 to the clustering program 400 to output the target fuel consumption rate 405”. See also Wang [0033] “a computer of the vehicle can determine that the vehicle is following a similar path to a previous trip, and the computer can then operate the vehicle components according to calibration settings of the previous trip to reduce fuel consumption of the vehicle”.)

Regarding claim 9, Wang as modified by Soliman teaches the method of claim 1 further comprising: determining, based on the speed profile, that a difference between a first fuel-efficient speed value of a first segment of the route and a second fuel-efficient speed value of a subsequent segment of the route exceeds a threshold speed difference value; (Wang [0051] “one entry of one of the trip vectors 310, 315 can be a numerical value that combines vehicle speed data with total trip duration data and time duration data during which the vehicle speed exceeded a threshold, i.e., a “speed trace.” The numerical value assigned to the speed trade for the trip vector 310, 315 can indicate that one of the trips 200 has a longer and higher vehicle speed trace than another trip 200”.) and adjusting change in speed between the first segment and the subsequent segment in the speed profile to meet the threshold speed difference value. (Wang [0051] “The computer 110 can use the predicted trip vector 310 to actuate components 120 according to specified operation settings, as described below, to maintain a specified fuel consumption rate”.)

Regarding claims 10-15, the claims are directed toward a system that is configured to the method as claimed in claims 1-3, 5-6, 9. The cited portions of Wang/Soliman used in the rejection of claims 1-3, 5-6, 9 disclose where the system performs the claimed method as cited in claims 10-15. Therefore claims 10-15 are rejected under the same rational as claims 1-3, 5-6, 9.

Regarding claims 16-20, the claims are directed toward a computer readable storage medium that is configured to the method as claimed in claims 1-3, 5-6. The cited portions of Wang/Soliman used in the rejection of claims 1-3, 5-6 disclose where the computer readable storage medium performs the claimed method as cited in claims 16-20. Therefore claims 16-20 are rejected under the same rational as claims 1-3, 5-6.

Prior Art
The prior art made of record not relied upon is pertinent to applicant’s disclosure. See the PTO-892 regarding references that are directed toward fuel economy optimization for autonomous driving systems.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661B     

/RUSSELL FREJD/Primary Examiner, Art Unit 3661